FILED
                            NOT FOR PUBLICATION
                                                                              APR 06 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 15-50346

              Plaintiff - Appellee,                D.C. No. 3:11-cr-02145-BEN-1

 v.
                                                   MEMORANDUM*
DOUGLAS JOHN MILLER, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                       Argued and Submitted March 11, 2016
                               Pasadena, California

Before: PREGERSON, PAEZ, and NGUYEN, Circuit Judges.

      Douglas John Miller, Jr. appeals the district court’s finding that he

committed an assault in violation of the terms of his supervised release. He argues

that the district court violated his due process right to confront witnesses at his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
revocation hearing by admitting hearsay testimony of the victim. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      To determine whether to admit hearsay testimony that implicates a

defendant’s right to confront witnesses in a revocation hearing, the district court

must “weigh the releasee’s interest in his constitutionally guaranteed right to

confrontation against the Government’s good cause for denying it.” United States

v. Comito, 177 F.3d 1166, 1170 (9th Cir. 1999). In considering the releasee’s

interest in confronting the witness, the court looks to “the importance of the

hearsay evidence to the court’s ultimate finding and the nature of the facts to be

proven by the hearsay evidence.” Id. at 1171. Here, circumstantial evidence

strongly supported the victim’s statement identifying Miller. Miller was present at

the scene of the assault, with blood on his shoes, and seated near a trail of fresh

blood leading directly to the site of the beating. The circumstances in which the

victim made his statement further suggest reliability: he made the statement nearly

contemporaneously with the incident, while his face was still bloody. Because

these factors corroborate the victim’s statement, they diminish Miller’s interest in

confronting him.

      Correspondingly, the government’s attempts to secure the victim’s in-court

testimony were adequate. The victim had already informed local police that he did


                                           2
not wish to proceed with legal action after the assault occurred. The government

nonetheless attempted to reach him before the revocation hearing. An officer

identified and visited the victim’s last-known address, but the victim no longer

lived there. She then called the victim’s last-known phone number but reached a

recorded message. Finally, the officer ran the victim’s information through a law

enforcement database but found no other addresses or phone numbers for him.

      Given the evidence corroborating the victim’s out-of-court statement and the

government’s efforts to reach him, we conclude that the district court properly

admitted the hearsay testimony.

      AFFIRMED.




                                          3